DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 20 September 2022.

Election/Restrictions
Applicant's election with traverse of invention I and species 3 in the reply filed on 20 September 2022 is acknowledged.  The traversal is on the ground(s) that there is no search and examination burden; that a restriction requirement and election of species are optional; and that Applicant should not be required to incur the additional costs associated with filing multiple applications in order to obtain protection for the claimed subject matter.  This is not found persuasive because there is a burden of examination (see M.P.E.P. § 808.02).  Invention I is classified in H01L 27/11551 and invention II is classified in H01L 27/10888.  Further, inventions I and II require different fields of search, for example, invention II requires a search in H01L 27/10888 and for forming a first number of vertical openings, each vertical opening intersecting at least one of the one or more first dielectric material layers, but is not required by invention 1 (see page 3 of the 01 August 2022 restriction requirement).  There is a burden of examination for species I, II, III, IV and V because the species require different field of search.  For example, species III requires a search for the conductive lines connected to each level from inner portions of the device, and having a dielectric in a via, which is not required for the species I, II, IV and V.
Since invention I can be made by another and materially different process (see page 2 of the restriction requirement), and the species have mutually exclusive characteristics (see pages 4 and 5 of the restriction requirement), the inventions and species are independent or distinct.  The restriction requirement is therefore proper because the inventions and species are independent or distinct and there would be a search and examination burden if not restricted.  
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II, drawn to a method, there being no allowable generic or linking claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):  
an open conductive line architecture, as required in claim 21,
a folded conductive line architecture, as required in claim 22,
the second portion is used to form a conductive line contact between a second portion of one conductive line and a second portion of another conductive line, as required in claim 23, 
the second portion is used to form a dielectric contact between a conductive line and a substrate of the vertical stack, as required in claim 24, and
the vertical stack decreasing in vertical height along the first horizontal direction and along the second horizontal direction, as required in claim 25.
No new matter should be entered.

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  As evidenced by U.S. Pub 2020/0411523, which shows the same circuit diagram in Figure 1 is the same as the circuit diagram of Applicant’s Figure 1.  See MPEP § 608.02(g).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
607-1 and 607-2 that are described in paragraph 57 of Applicant’s specification, and
741-2 and 742-3 that are described in paragraph 59 of Applicant’s specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
the second portion of each of the conductive line is of a width greater than the first portion of each conducive line, as required by claim 13, and
the subject matter of claims 21-25.

Claim Objections
Claims 15 is objected to because of the following informalities:  There appears to be a typographical error in claim 15 where there is an extra period and line spacing issue.  Appropriate correction is required.
Claim 21, 22, 24 and 25 is objected to because of the following informalities:  It is confusing what “the vertical stack” is referring to since claim 13 has “an array of vertically stacked memory cells” and “a vertical stack of horizontally oriented conductive lines.”  It would be clearer if “the vertical stack of horizontally oriented conductive lines” were used.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not define what meant by the vertical stack electrically coupled in an open folded conductive line architecture or folded conductive line architecture, as required by claims 21 and 22. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 22 require the vertical stack electrically coupled in an open conductive line architecture or folded conductive line architecture, respectively.  It is unclear and indefinite as to what the vertical stack is coupled to.  Further it is unclear and indefinite as to what is mean by fold opened conductive line architecture and folded conductive line architecture.  For compact prosecution, it will be interpreted as the vertical stack is arranged in an open conductive line architecture for claim 21 and interpreted as the vertical stack is arranged in a folded conducive line architecture for claim 22.
Claim 23 recites “the second portion is used to form a conductive line contact between a second portion of one conductive line and a second portion of another conductive line.”  First, regarding the first recited “second portion,” it is unclear and indefinite as to which one it is referring to since each of the conductive lines has a second portion or if it is referring to each of the second portions of the conductive lines.  Second, it is unclear and indefinite as to how a second portion is used for a contact between two different second portions.  For compact prosecution, the recitation is interpreted as an intended purpose of the second portion, in which the conductive line contact is formed between two different second portions.
Claim 24 recites “the second portion is used to form a dielectric contact between a conductive line and a substrate of the vertical stack.”  First, it is unclear and indefinite as to how the second portion, which is part of a conductive line, is used for form a dielectric contact.  Second, it is unclear and indefinite as to if the recited “conductive line” is the same or different from the conductive lines recited in claim 13.  Third, it is unclear and indefinite as to what is the substrate of the vertical stack, whether the substrate is the conductive material of each of the vertical stack of conductive lines or the substrate in which the semiconductor memory device is formed on.  For compact prosecution, the recitation will be interpreted as intended purpose of the second portion, in which the dielectric contact is between the second portion and the substrate in which the semiconductor memory device is formed on.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-16, 18, 23 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (U.S. Pub. 2021/0183861).
Claim 13:  Lee et al. discloses a semiconductor memory device in Fig. 4 and annotated Fig. 5 below, comprising:
an array of vertically stacked memory cells (MC; paragraph 29), having:
a vertical stack of horizontally oriented conductive lines (WL, GEL and GEP; paragraph 32), each conductive line (WL, GEL and GEP) comprising:
a first portion that extend in the first horizontal direction;
a second portion extending in a second horizontal direction, wherein the second portion of each conductive line (WL, GEL and GEP) is of a width (widths in the second horizontal direction) greater than the first portion of each conductive line (WL, GEL and GEP).

    PNG
    media_image1.png
    738
    700
    media_image1.png
    Greyscale

Claim 14:  Lee et al. discloses the semiconductor memory device of claim 13, wherein the second horizontal direction is at an angle approximately perpendicular to the first horizontal direction.
Claim 15:  Lee et al. discloses the semiconductor memory device of claim 13, each conductive line (WL, GEL and GEP) further comprising a third portion extending in a third horizontal direction approximately parallel to the first horizontal direction.
Claim 16:  Lee et al. discloses the semiconductor memory device of claim 15, each conductive line (WL, GEL and GEP) further comprising a fourth portion (WL; paragraph 32) extending in a fourth horizontal direction approximately parallel to the second horizontal direction.
Claim 18:  Lee et al. discloses the semiconductor memory device of claim 13, wherein the memory device is a three-dimensional (3D) dynamic random-access memory device (paragraph 29 discloses the memory cell comprises a memory cell transistor and a capacitor, which is a dynamic random-access memory device).
Claim 23:  The recitation “the second portion is used to form a conductive line contact between a second portion of one conductive line and a second portion of another conductive line” has been considered and determined to be intended purpose of the second portion, making the claim scope not distinguish over a second portion capable of being used as the recited intended purpose.  See M.P.E.P. § 2114, and precedents cited therein.  Since the second portion as disclosed by Lee et al. is capable of being used to form a conductive line contact, Lee et al. would disclose the semiconductor memory device of claim 13, wherein the second portion is used to form a conductive line contact between a second portion of one conductive line and a second portion of another conductive line.
Claim 24:  The recitation “the second portion is used to form a dielectric contact between a conductive line and a substrate of the vertical stack” has been considered and determined to be intended purpose of the second portion, making the claim scope not distinguish over a second portion capable of being used as the recited intended purpose.  Since the second portion as disclosed by Lee et al. is capable of being used to form a dielectric contact, Lee et al. would disclose the semiconductor memory device of claim 13, wherein the second portion is used to form a dielectric contact between a conductive line and a substrate of the vertical stack.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claims 13 and 16 above, and further in view of Shim et al. (U.S. Pub. 2010/0097859). 
Claim 17:  Lee et al. discloses the semiconductor memory device of claim 16.
Lee et al. appears not to explicitly disclose a number of vertical openings positioned between the second portion and the fourth portion.
Shim et al., however, in annotated Fig. 13B below, discloses a number of vertical openings positioned between the second portion and the fourth portion.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Lee et al. with the disclosure of Shim et al. to have made a number of vertical openings positioned between the second portion and the fourth portion in order to provide an electrical connection to the memory device.


    PNG
    media_image2.png
    507
    761
    media_image2.png
    Greyscale


Claim 20:  Lee et al. discloses the semiconductor memory device of claim 13, and further discloses comprising: 
a number of layers wherein the conductive lines (WL, GEL and GEP) are formed, each layer comprising at least one of: 
a conductive material (WL, GEL and GEP; paragraph 59); and 
a dielectric material (30; paragraph 59).
Lee et al. appears not to explicitly disclose an additional number of vertical openings, each vertical opening being configured to allow contact with at least one of the number of layers.
Shim et al., however, in Fig. 13B and in paragraph 116, discloses an additional number of vertical openings (openings for CT1), each vertical opening being configured to allow contact (contact through CT1) with at least one of the number of layers (WL).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Lee et al. with the disclosure of Shim et al. to have made an additional number of vertical openings, each vertical opening being configured to allow contact with at least one of the number of layers in order to provide electrical contacts to the word lines.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 13 above, and further in view of Lu et al. (U.S. Pub. 2017/0358594).
Claim 19:  Lee et al. discloses the semiconductor memory device of claim 13.
Lee et al. appears not to explicitly disclose a number of vertical openings configured to allow contact with a dielectric layer beneath the vertical stack of horizontally oriented conductive lines.
Lu et al., however, in Fig. 21, discloses a number of vertical openings (openings for 8A and 8G; paragraph 150) configured to allow contact with a dielectric layer (170; paragraph 33) beneath the vertical stack of horizontally oriented conductive lines (46; paragraph 149).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Lee et al. with the disclosure of Lu et al. to have made a number of vertical openings configured to allow contact with a dielectric layer beneath the vertical stack of horizontally oriented conductive lines in order to provide an electrical connection to peripheral devices.

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 13 above, and further in view of Siek (U.S. Patent 5,866,928).
Claim 21:  Lee et al. discloses the semiconductor memory device of claim 13.
Lee et al. appears not to explicitly disclose the vertical stack arranged in an open conductive line architecture.
Siek, however, discloses conductive lines (308) arranged in an open conductive line architecture in order to increase chip density (Fig. 3; column 2, lines 11-16, and column 3, lines 14-20).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Lee et al. with the disclosure of Siek to have made the conductive lines arranged in an open conductive line architecture in order to increase chip density (column 2, lines 11-16 of Siek).  Lee et al. in view of Siek would therefore disclose the vertical stack arranged in an open conductive line architecture.
Claim 22:  Lee et al. disclose the semiconductor memory device of claim 13.
Lee et al. appears not to explicitly disclose the vertical stack arranged in a folded conductive line architecture.
Siek, however, discloses conductive lines (408) arranged in a folded conductive line architecture in order to improve noise immunity (Fig. 4; column 2, lines 47-48, and column 3, lines 21-25).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Lee et al. with the disclosure of Siek to have made the conductive lines arranged in a folded conductive line architecture in order to improve noise immunity (column 2, lines 47-48 of Siek).  Lee et al. in view of Siek would therefore disclose the vertical stack arranged in a folded conductive line architecture.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 13 above, and further in view of Kido et al. (U.S. Pub. 2014/0027838).
Claim 25:  Lee et al. disclose the semiconductor memory device of claim 13.
Lee et al. appears not to explicitly disclose the vertical stack decreases in vertical height along the first horizontal direction and along the second horizontal direction.
Kido et al., however, in Figs. 8D and 9B and in paragraph 55, discloses the vertical stack (WL) decreases in vertical height along the first horizontal direction (y-direction) and along the second horizontal direction (x-direction) in order to provide an electrical connection to the word lines. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Lee et al. with the disclosure of Kido et al. to have made the vertical stack decrease in vertical height along the first horizontal direction and along the second horizontal direction in order to provide an electrical connection to the word lines (paragraph 55 of Kido et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822